Citation Nr: 0511695	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  98-07 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to recognition of the appellant as a "child" of 
the veteran on the basis of permanent incapacity for self-
support prior to attaining the age of eighteen.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Cherry, Counsel



INTRODUCTION

The veteran served on active duty from July 1942 to December 
1945 and from August 1948 to November 1972.  The veteran died 
in 1978.  The appellant is the veteran's son.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Oakland, California.  On February 10, 2005, the 
Board denied the claim of permanent incapacity for self-
support for the appellant prior to attaining the age of 
eighteen.  However, after the Board issued its decision, it 
was discovered that on January 3, 2005, the Appeals 
Management Center received evidence pertaining to the claim 
that was not considered by the Board at the time of the 
February 10, 2005, decision.  In a separate decision, the 
Board vacated the February 10, 2005, decision. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In January 2005, the AMC received evidence pertaining to the 
claim.  Pursuant to the October 2003 Board remand, the AMC 
prepared a supplemental statement of the case (SSOC) in 
August 2004.  As the AOJ did not review this evidence, 
another SSOC must be issued.  See 38 C.F.R. §§ 19.31, 19.37 
(2004). 

The AMC should issue the veteran a 
supplemental statement of the case on the 
issue of entitlement to recognition of 
the appellant as a "child" of the veteran 
on the basis of permanent incapacity for 
self-support prior to attaining the age 
of eighteen, with consideration of the 
evidence received by the AMC in January 
2005.

If upon completion of the above action decision remains 
adverse to the appellant, the case should be returned, if 
necessary, after compliance with requisite appellate 
procedures.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


